Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 05/21/2022, with respect to claims 43-48, 50-52, 54-55, 59-60, 62, and 64 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2019/0069333 Al) in view of Deivasigamani (U.S. Patent Application Publication No. 2014/0126446 Al) in view of Freda (U.S. Patent Application Publication No. 2021/0014791 Al) (see Office Action, pg. 5) of claims 43-48, 50-52, 54-55, 59-60, 62, and 64 has been withdrawn. 
Applicant’s arguments, see page 1-2, filed 05/21/2022, with respect to claim 49 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over Kim in view of Deivasigamani in view of Freda in view of Wang (U.S. Patent Application Publication No. 2020/0120735 Al) in view of Jheng (U.S. Patent Application Publication No. 2018/0279168 Al) (see Office Action, pg. 20) of claim 49 has been withdrawn. 
Applicant’s arguments, see page 1-2, filed 05/21/2022, with respect to claims 56 and 65 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over Kim in view of Deivasigamani in view of Freda in view of NTT (NTT Docomo, Inc., "State Information Reporting over F1", 3GPP TSG RAN WG3 Meeting #97bis, Prague, Czech Republic, October 9- 13, 2017) (see Office Action, pg. 21) of claims 56 and 65 has been withdrawn.
Applicant’s arguments, see page 1-2, filed 05/21/2022, with respect to claims 57-58, and 63 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over Kim in view of Deivasigamani in view of Freda in view of Park (U.S. Patent Application Publication No. 2015/0124748 Al) in view of Hahn (U.S. Patent Application Publication No. 2019/0059031 Al) (see Office Action, pg. 23) of claims 57-58, and 63 has been withdrawn.

Allowable Subject Matter
Claims 43-46, 50, and 59 are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims 43 and 46 under discussion is the inclusion of “responsive to a determination that a particular data radio bearer among the one or more data radio bearers is inactive by determining that a level of the activity of the particular data radio bearer is below a threshold, removing the particular data radio bearer” as the prior art of record in stand-alone form nor in combination reads into the previously presented amended claim.  Furthermore, additional references such as US-20150312950-A1 to Cartmell discusses disabling bearers due to inactivity due to an expiring timer but it is silent to a threshold; US-20150098321-A1 to Jeong addresses a criteria being used to disable an inactive bearer, but it is silent on a threshold; US-20150124718-A1 to Molinero addresses replacing inactive cells but further introduces the concept of performing the replacing of cells in the absence of bearers addressing only control and being silent on data bearer; and finally US-20040240381-A1 to Clark discloses the removal based on threshold but it is silent on particularity of the bearer and being below the threshold.  The prior art does not address the disclosed claim as of the date of file.  Claims 44, 45, 50 and 59 receive the similar treatment as they the inclusion of “responsive to a determination that a particular data radio bearer among the one or more data radio bearers is inactive by determining that a level of the activity of the particular data radio bearer is below a threshold, removing the particular data radio bearer” as the prior art of record in stand-alone form nor in combination reads into the previously presented amended claim.  Furthermore, additional references such as US-20150312950-A1 to Cartmell discusses disabling bearers due to inactivity due to an expiring timer but it is silent to a threshold; US-20150098321-A1 to Jeong addresses a criteria being used to disable an inactive bearer, but it is silent on a threshold; US-20150124718-A1 to Molinero addresses replacing inactive cells but further introduces the concept of performing the replacing of cells in the absence of bearers addressing only control and being silent on data bearer; and finally US-20040240381-A1 to Clark discloses the removal based on threshold but it is silent on particularity of the bearer and being below the threshold.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476